                                          Case 5:20-cv-06430-BLF Document 13 Filed 01/06/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10     KENNETH ALLAN COOPER,                          Case No. 20-06430 BLF (PR)
                                  11                   Plaintiff,                       ORDER DENYING MOTION
                                  12             v.
                                                                                        FOR RECONSIDERATION
Northern District of California
 United States District Court




                                  13     KATHLEEN ALLISON, et al.
                                  14                   Defendants.
                                                                                        (Docket No. 11)
                                  15

                                  16

                                  17          The Court dismissed the instant civil rights action without prejudice for Plaintiff’s
                                  18   failure to pay the filing fee on December 8, 2020, and judgment was entered the same day.
                                  19   Dkt. Nos. 9, 10. Plaintiff filed a motion for reconsideration on December 31, 2020,
                                  20   describing difficulties with filing. There appears to be some confusion with what was filed
                                  21   in this action. The instant action was opened based on a letter from Plaintiff dated August
                                  22   17, 2020, in which he alleged “emergency conditions” at San Quentin State prison. Dkt.
                                  23   No. 1. Plaintiff was directed to file a proper complaint using the court’s form as well as an
                                  24   In Forma Pauperis (“IFP”) application. Dkt. Nos. 2, 3. On October 2, 2020, Plaintiff filed
                                  25   a complaint, Dkt. No. 5, but no IFP application. Accordingly, the matter was properly
                                  26   dismissed for failure to pay the filing fee.
                                  27          Even if the Court were to reopen the matter and allow Plaintiff more time to file an
                                  28   IFP motion, it would be futile. The complaint filed in this matter is identical to the one
                                           Case 5:20-cv-06430-BLF Document 13 Filed 01/06/21 Page 2 of 2




                                   1   filed to open an earlier action under Case No. 20-04658 BLF, which is open and pending.
                                   2   Compare Dkt. No. 5 with Case No. 20-04658 BLF, Dkt. No. 1. This means the instant
                                   3   action would be subject to dismissal as duplicative. Accordingly, Plaintiff’s motion for
                                   4   reconsideration is DENIED. Plaintiff’s claim shall proceed under Case No. 20-04658
                                   5   BLF. No further filings shall be accepted in the instant action.
                                   6            This order terminates Docket No. 11.
                                   7            IT IS SO ORDERED.
                                   8   Dated: _January 6, 2021_____                        ________________________
                                                                                           BETH LABSON FREEMAN
                                   9
                                                                                           United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Denying Recon.
                                       P:\PRO-SE\BLF\CR.20\06430.Cooper_deny.recon
                                  26

                                  27

                                  28                                                   2
